 322DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDYellow Freight Systems, Inc and Lonnie BedellCase 22-CA-15817November 21, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSHIGGINS AND DEVANEYOn May 18, 1989, Administrative Law JudgeJames F Morton issued the attached decision TheRespondent filed exceptions and a supporting briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, YellowFreight Systems, Inc , Elizabeth, New Jersey, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order' The Respondent has excepted to some of the judge s credibility findings The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products 91 NLRB 544 (1950) enfd 188 F 2d 362 (3d Or 1951)We have carefully examined the record and find no basis for reversingthe findingsIn agreeing with the judge s credibility resolutions regarding events onthe day of Bedell s discharge we find it unnecessary to rely either on thejudge s finding that there had been no rumors that Bedell possessed a gunor on the judge s speculation that if Snudt really believed Bedell had agun Snudt would have swiftly disarmed or dismembered Bedell Wenote that considering Smidt s evasive demeanor while testifying thejudge concluded that Snudt s claim that Bedell had behaved in a threatemng manner was untrueWe correct the following Inadvertent errors of the judge Bedellworked for the Respondent 4 years and 3 months not 5 years KennethDore was the operations manager at the Elizabeth terminal not the termina] manager and the correct spelling of the names of the followingindividuals is Chuck Gruppusso and Joann DeGrosaMaria E Balzano Esg and Renee I Crain Esg for theGeneral CounselJeffrey I Pasek Esg and Paul J Russomello Esg (CohenShapiro Polisher Sluekman & Cohen) of PhiladelphiaPennsylvania for Yellow Freight Systems IncDECISIONSTATEMENT OF THE CASEJAMES F MORTON Administrative Law Judge Thecomplaint alleges that Yellow Freight Systems Inc (Respondent) violated Section 8(a)(1) and (3) of the NationalLabor Relations Act (the Act) by discharging LonnieBedell from its employ because he assisted another employee in filing a charge against Respondent with theUnited States Equal Employment Opportunity Commission (EEOC) and because he filed a charge with EEOCalleging that Respondent then retaliated against himboth of which are matters assertedly covered by a collective bargaining agreement Respondent has with alabor organizationRespondent s answer denies that allegation and statesalso that Bedell s alleged activity `on behalf of anotheremployee was not protected by the Act, based on Respondent s contention that the other employee had beena confidential employee Further Respondent asserts thatthe Board should defer to the findings in an arbitrationaward that upheld Bedell s dischargeThe hearing on the complaint was heard in NewarkNew Jersey on November 28 and 29, and on December5 and 20 1988 On the entire record including my observation of the demeanor of the witnesses and after dueconsideration of the bnefs filed by the General Counseland Respondent, I make the followingFINDINGS OF FACTI JURISDICTION AND LABOR ORGANIZATIONThe pleadings establish and I find that Respondent isengaged in the interstate and intrastate transportation offreight and that its operations meet the Board s applicable jurisdictional standard Further I find also based onthe pleadings, that Local 641 International Brotherhoodof Teamsters, Chauffeurs Warehousemen and Helpers ofAmerica AFL-CIO (Local 641) is a labor organizationas defined in Section 2(5) of the ActIi THE ALLEGED UNFAIR LABOR PRACTICEA BackgroundBedell was discharged on February 3 1988 from hisemployment by Respondent as a dockman at its Elizabeth New Jersey terminal General Counsel contendsthat his discharge was the culmination of a series of harassing tactics begun in 1986 when he was working at Respondent s Carlstadt New Jersey terminal GeneralCounsel is precluded by the limitations period of Section10(b) of the Act from asserting that the alleged acts ofharassment constitute unfair labor practices under theAct To put General Counsel s contention in perspectiveand also to be able to evaluate Respondent s assertions itis necessary to consider first certain events that occurredat the Carlstadt s terminal in 1986 and other events thatoccurred at Local 641 meetingsBedell has worked for about 30 years as a dockman inthe freight transportation industry the last 5 years forRespondent In 1986, he was working on the night shiftat Respondent s terminal in Carlstadt Kenneth Dore wasthe branch manager there and Dan Hamlin was the salesmanager Jo Anne DeGrosa was an office employeethereB Events in April 1986Bedell testified as follows In April 1986 he was in theparking lot at the Carlstadt terminal just prior to the297 NLRB No 50 YELLOW FREIGHT SYSTEMS323start of his shift when he noticed that a woman wascrying and that she had dropped her car keys whiletrying to open her car He asked her if he could helpShe told him that she had been subjected to sexual har-assment by Dore and Ham1m Bedell calmed her downand told her he would talk to his shop steward Thewoman was DeGrosaLocal 641 represents the dockmen at Carlstadt It alsorepresents the office employees thereBedell testified that he saw the shop steward, CharlesKaminski, the next evening and asked him to speak toDore about what DeGrosa had told him Bedell furtherrelated that, on the following day, Dore told him,Bedell, that Kaminski had spoken to him about DeGrossand that Dore also told him that DeGrosa "is not aunion person and that's none of your business" Bedelltestified further that he answered that he felt it was hisbusiness and that Dore walked away, saying again that itwas none of Bedell's businessKaminski was called as a witness by Respondent Hetestified on his direct examination on various matters butnot as to his conversation with Bedell in April 1986 per-taining to DeGrosa Dore also testified for RespondentHe answered in the negative when asked, on his directexamination, whether he was aware of any efforts madeby Bedell to help DeGrosa prior to her discharge in July1986 I credit Bedell's detailed account, which was, inmaterial respects, corroborated by DeGrosaC Incidents Involving EEOC in 1986 and 1987 andAlleged HarassmentIn addition to the above-described incidents in April1986, the following evidence was proffered by the Gen-eral Counsel as to Bedell's ,alleged protected activitiesand Respondent's hostility to themDeGrosa was discharged on July 11, 1986 Bedell tookher to the office of the New Jersey Division of CivilRights on several occasions thereafter, including August29, 1986, when she filed a charge of discriminationagainst Respondent, alleging therein sordid details ofsexual harassment purportedly committed by Dore andHamlmOn November 29, 1986, according to Bedell, he postedon Local 641's bulletin board at the Carlstadt terminal, anewspaper advertisement which promoted a specialreport on the subject, "Sexual Harassment on the Job" tobe shown on a television pews program throughout thatweek Bedell testified that Respondent's operations man-ager, John McNamara, was present when he posted thatadvertisement Bedell testified, without contradiction,that one of Respondent's supervisors, Chuck Gruppiano,asked him what the posting was all about and that he re-plied that Dore and Hamlm "shouldn't have done that toJoanne DeGrosa "Bedell testified that, soon after he posted the newspa-per advertisement on the subject of sexual harassment, hewas given more arduous work assignments in retaliationThus, he testified that before December 1986, he, as themost senior dockman at Carlstadt, had rarely been as-signed heavy loads to move and when he was assignedto heavy loads, he had been given a forklift truck tomove them In December 1986, according to Bedell, allthat changed, he had to "walk" heavy loads almost ev-eryday Bedell testified that Respondent also began toassign him regularly to work in an area in front ofDore's office and in "the hazardous area" The latter isan area where corrosive liquids are stored which on oc-casion leak Bedell's testimony is that these onerous as-signments continued until the end of July 1987 whenDore was removed as branch manager at CarlstadtRespondent called witnesses who testified in substancethat Bedell was never treated differently from any otheremployee, except that it kept him under close supervisionbecause he was not a productive worker Respondent'switnesses testified that it kept no records of his produc-tivity or lack thereof and that it could not issue a warn-ing to a dockman even if his productivity was poorRecords subpoenaed by General Counsel disclose thatRespondent has issued written warnings to an employeefor, inter aim, poor productivityBedell's account was corroborated by John Buch-muller, a dockman who worked at Carlstadt with BedellThe parties stipulated that three other dockmen there, ifthey were called as witnesses would testify as Buch-muller did I credit Bedell's testimony as to his receivingmore arduous work assignments while under Dore atCarlstadt for the perthd December 1986 to July 1987Bedell's account did not appear to be contrived and itwas independently corroborated, Respondent's explana-tions were unconvincing and the limited documentaryevidence did not support themBedell uncontrovertedly related the following incidentIn May 1987, Dock Supervisor Gruppiano posted on Re-spondent's bulletin board at Carlstadt an excerpt from ahandbook which pertained to EEOC rules Bedell askedGruppiano if he could look at the handbook, stating toGruppiano that there has to be something in it on thesubject of sexual harassment Gruppiano gave him thebook Bedell testified that the subject of sexual harass-ment was discussed on page 43 of the handbook Heasked Gruppiano for a copy of the handbook Gruppianoreplied that he would have to clear the request withDore Two hours later, according to Bedell, he repeatedhis request of Gruppiano when he saw him Gruppianothen stated, according to Bedell, that Dore "went off thewall" when he heard of the request, that Dore told himnot to give Bedell a copy and that Dore also told himthat he should never even have shown the handbook toBedell Again, I credit Bedell's uncontroverted testimo-nyBedell testified as follows to an order he received laterthat month from an operational supervisor at Carlstadt,Robert Sparks He was ordered to finish unloading atrailer, then one quarter full, by lunchtime It was then20 minutes before lunch When Bedell said that he couldnot possibly finish before lunch, Sparks told him that hewould have to see Dore with his steward if he did notfinish by lunch' Later that day and after it had taken him2 hours to empty the trailer, Sparks told him that, if hecannot handle the pressure, he should retire Sparks testi-fied and denied that he had harassed Bedell in any wayI credit Bedell's detailed account '--324 .'DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIBedell also gave the following uncontroverted testimo-ny respecting a remark made to him by Dock SupervisorMike Lensack in May or June 1987 While making adock check at the time the shifts were changing, Len-sack said to Bedell, "you're going to get yours" Bedellasked what that meant Lensack gave him an angry lookand kept walking I credit Bedell's account as to this in-cidentOn July 28, 1987, Dore issued a letter to Bedell warn-ing him for having left work early on July 18 Bedellsaw Dore and told him, in substance, that he does nottake time off from work without a gook reason Dorelooked at Bedell's file and observed that it was true thatBedell does not "lose work" Dore left the Carlstadt fa-cility on July 30 His replacement, John McNamara, sentBedell a letter on July 31, rescinding the July 28 warn-ingD Bedell's Transfer to ElizabethIn early October 1987, Respondent decided to open aterminal in Elizabeth, New Jersey Its employees at theCarlstadt terminal were notified that, if they wanted tobe eligible to transfer there, they had to sign a registeron or before November 13, 1987 Bedell waited untilalmost the last moment before signing that register Ac-cording to him, he signed it because the assistant shopsteward, Peter Enrico, had informed him that he was notgoing to sign that register His testimony indicates, that,notwithstanding, Ennco then signed the register Bedellwas aware then of a rumor that Dore would be the ter-minal manager at Elizabeth when it openedBedell, who at one time had been a shop steward, wasaware when he signed the register, that the Local 641contract contained a provision whereby employees whotransferred had a 30-day grace period during which theycould return to their former terminal However, Local641's business representative, John Bowers, informed theCarlstadt employees 2 weeks later that the 30-day returnprovision would not apply to the transfers to ElizabethThe Elizabeth terminal opened on December 7, 1987Bedell reported to work there the next day Dore wasterminal manager thereE Alleged Harassment of Bedell at ElizabethAmong the first assignments Bedell received when hereported on December 8 was an order given him by Re-spondent's shift operations manager, Peter Esposito, toclean the coffee room That job is the responsibility ofporters who were working there then Respondent of-fered evidence that it had decided to assign the mostsenior man on each shift to clean the coffee room inorder that he might set an example for the other dock-men That explanation strikes me as highly suspiciousBedell's testimony is that Respondent's supervisors,during the 2-month period he worked in Elizabeth untilhis discharge, assigned him to put heavy loads in cartsand to walk them instead of permitting him the use of aforklift truck or of the drag line The drag line is a cablethat pulls carts along to the stations where they are un-loaded In contrast to the treatment given him, accordingto Bedell, the other dockmen who were all less senior tohim used the drag line every day Bedell's testimony toois that he unlike other dockmen, was frequently assignedto work directly in front of a supervisor's desk and thathe was never assigned a helper, except for one occasionOn that occasion, he had sought to use a forklift truck tomove a rug but a supervisor told him not to use it andinstead assigned a dockman to help him carry the rugRespondent offered testimony that Bedell did have useof the drag line, was given forklifts and helpers and thatit frequently assigned him to work directly in front of asupervisor because his productivity was poor Bedell'saccount is the more persuasive and I accept itF Bedell's DischargeGeneral Counsel contends that Respondent's harass-ment of Bedell culminated in his discriminatory dis-charge on February 3, 1988 Respondent asserts thatBedell was discharged solely because he assaulted, andthereby placed in fear of bodily harm, a dock supervisoron that dayOn January 19, 1988, Bedell filed a charge of discrimi-nation with the New Jersey Division of Civil Rights, al-leging therein that Respondent has been constantly har-assing him since 1986 because he "opposed" Dore inhaving assisted DeGrosa's claim that she had been sub-jected to sexual harassment That charge was served onRespondent that same day Bedell testified that he filedthat charge after Local 641 officials had told him thatthey could do nothing for him until DeGrosa withdrewher claim against DoreOn February 3, 1988, Bedell was assigned to unload 40cartons, each weighing 24 pounds, from a truck and tobring them to another location on the shipping dock Heplaced 15 of these cartons in one cart, also called awheeler, and 11 in a second cart He moved those cartsabout 15 feet away and was in the process of unloadingthe remaining cartons from the truck onto a third cartWhen he had placed about seven of the remaining car-tons into that cart, his supervisor, Joseph Smidt, cameby Smidt ordered him to consolidate the shipment of the40 cartons in two carts, not three Each cart weighs be-tween about 160 pounds and 200 pounds and whenloaded with 20 cartons at 24 pounds, each cart wouldweigh another 480 poundsBedell testified that he was in the process of comply-ing with Smidt's order in that he continued to unload thetruck onto the third cart which he then would havewheeled over to the first two, he related that he, at thatpoint would divide the contents of the third cart into thefirst two and walk those to the shipping location Whilein the process of unloading the truck, Bedell was askedby Smidt if he was going to comply with the order hewas given Smidt told him he was disobeying a directorder Bedell responded according to his account, bystating that he was not disobeying an order and that he(Bedell) was not a "piece of shit" Bedell testified that hemade that remark because of the way he was being har-assed since he came to the Elizabeth terminalSmidt's account of this incident is that, when he askedBedell if he intended to comply with a direct order, YELLOW FREIGHT SYSTEMS325Bedell said in a loud voice, "No, Joe, and you're a bigpiece of shit"General Counsel and Respondent called witnesses tocorroborate the respective accounts of Bedell and SmidtIt is unnecessary to decide that credibility issue as Re-spondent asserts that Bedell was discharged because ofwhat transpired after the exchange between Bedell andSmidt Were it necessary to resolve that credibility issue,I would credit Bedell as, for the reasons discussed below,I find that Smidt's testimony cannot be relied onRespondent asserts that, right after Bedell and Smidthad their discussion on February 3, Bedell's actions putSmidt in imminent fear of bodily harm and that Bedellthereby had committed a dischargeable offense as con-templated by the provisions of the collective-bargainingagreement Respondent has with Local 641 The GeneralCounsel contends that Bedell engaged in no such assaultand that Respondent contrived the account in order todischarge Bedell because he had pressed DeGrosa'sclaim of sexual harassment and his own claim that hewas also being harassed by Respondent because he hadhelped herLocal 641's contract, according to a stipulation re-ceived at the hearing, provides that Respondent will notengage in any unlawful discrimination, including thatbased on one's sexIn support of Respondent's contention, Respondent of-fered the followingSmidt testified as follows as to what transpired afterthe verbal exchange he had with Bedell on February 3Bedell came toward him with a crazed look in his eyesand with his arms moving up and down repeatedly andin an agitated manner Smidt became terrified He,Smidt, was aware of rumors that Bedell owned a gunand thought that Bedell might have one inside the winterclothing he had on He, Smidt, then ran to Dore's officeLater in his testimony, Smidt related that, when he sawBedell coming towards him, he turned and walked quick-ly to Dore's officeBedell's account as to what happened after the verbalexchange is as follows When he told Snudt that he,Bedell, was not a piece of shit, Smidt walked away andspoke into a "walkie-talkie" Smidt asked Pete Esposito,the shift operations manager, if he had heard what hadtranspired Esposito was about 30 to 40 feet away Smidtwalked towards Esposito and talked with him Espositohad a puzzled look on his face Smidt talked further withEsposito and then turned toward Bedell to order him togo to Dore's office because he had disobeyed a directorder and because he had assaulted him, Smidt Smidt, is6 feet, 2 inches tall, weighs 260 lbs , and is about 20years younger than Bedell Bedell is 5 feet 10 inches andweighs 170 lbs Bedell's hair is graying and he wearsthick glasses Smidt has the following accomplishmentsin martial arts•national champion in Judo, East CoastChampion in Judo, and Long Island Champion inKarateI have considerable difficulty in accepting Smidt's tes-timony that he was terrified of Bedell on February 3First, Smidt physically compared to Bedell, is immenseIf he really believed that Bedell had a gun, I am certainthat he would have very quickly pinned Bedell's arms tohis sides should Bedell have made any effort to reachinto or beneath his winter clothing to retrieve a gunBedell likely would have found himself swiftly disarmedand indeed, perhaps dismembered by Smidt Secondly, itis highly unlikely that Smidt would have turned his backon Bedell and walked quickly away as he testified, if hewas afraid that Bedell might shoot him Thirdly, GeneralCounsel's brief lists about 50 transcript references whereSmidt answered, "I don't know" or "I don't remember"or "(no response)" to questions posed to him on cross-examination For example, he testified that he could notremember if he was afraid because of the way Bedell'sarms were swinging, or because of the crazed look hehad said was in Bedell's eyes, or because of Bedell's phy-sique It seemed to me that Smidt was masking his realfeeling behind a professed inability to recall why he wasafraid Rather, I sensed from his responses that the veryidea that he could be afraid of Bedell annoyed him andthat he found it easier to answer that he could not recallwhy he was afraid Fourthly, Shift Operations ManagerEsposito's own testimony reveals that he had no fear ofBedell's supposedly "crazed" look or of Bedell's using agun Esposito related that he had gone directly over toBedell to instruct him to report to Dore's officeFifthly, Smidt's account that he was aware of a"rumor" that Bedell carried a gun at times is unpersua-sive Respondent presented several witnesses in an effortto establish that this "rumor" was widespread Thateffort, in my judgment, was not very successful Thus,Respondent called Robert Miller to demonstrate that, in1987, Bedell had threatened to use a gun and had one onhis person then Miller is a Local 641 steward at anotherterminal and, in 1987, supported certain candidates forLocal 641 offices in an intraunion election then Bedellsupported opposing candidates Miller and Bedell gaveconflicting accounts as to an argument they had thenWithout belaboring the point, I do not credit Miller's tes-timony that Bedell, while drinking at a bar showedMiller a gun, and when he threatened to use it, Millercalled Bedell a "faggot" and in effect dared Bedell to usethe gun This account strikes me as improbable I cannotbelieve that Miller would have so taunted Bedell ifBedell was drinking and threatened to use a gun Evenmore absurd is Miller's other testimony that Bedell actsin a "macho" manner Bedell's personality is entirely lowkey Respondent also called its director of security totestify about the rumor that Bedell carried a gun He re-lated that Michael Curley, Respondent's break bulk man-ager at the Elizabeth terminal, asked him in January 1988,for advice as to Respondent's potential liability concern-ing a rumor that Bedell was alleged to be carrying a fire-arm and, he advised Curley that there was nothing Re-spondent could do as it was based on "speculation andhearsay" The director of security further testified thatCurley asked him to check further as to New Jerseypenal law, and that the law confirmed his earlier adviceSuch a cavalier approach to a purported concern that anemployee had a gun does very little to support Smidt'saccount that he was afterwards terrified by Bedell's ac-tions In short, I find the evidence most deficient to sup-port Respondent's effort to demonstrate that there was a 326DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrumor that Bedell carried a gun There was no gun,there was no rumorG AnalysisThe credited evidence discloses that Bedell in 1986 in-tervened with Respondent on behalf of DeGrosa's claimof sexual harassment, that he was told by Dore that heshould mind his own business and that, when he postedan advertisement relating to the problem of sexual har-assment on Local 641's bulletin board later that year andalso sought to learn more of Respondent's policy con-cerning sexual harassment as contained in its handbook,he was subjected to considerable harassment in hiswork•until Dore left Carlstadt in July 1987 The harass-ment resumed the very first day he reported to the Eliza-beth terminal where Dore was terminal manager and itcontinued until the day he was discharged The reasongiven by Respondent for discharging him is spuriousBedell's support of DeGrosa's claim, which is a matterprotected by the collective-bargaining agreement, hisown EEOC claim also protected by the contract andwhich was filed shortly before his discharge, Respond-ent's knowledge thereof, its relentless hostility to Bedell'sactions and the pretextual reason given for Bedell's dis-charge make out a clear prima facie showing that Bedellwas discharged because he supported DeGrosa's claim ofsexual harassment by DoreGeneral Counsel has thus met the burden imposedunder Wright Line, 251 NLRB 1083, 1089 (1980), theburden thereby shifted to Respondent to demonstratethat it would have taken the same action even in the ab-sence of union activity Respondent failed to meet thisburden as, for the reasons set forth above, its assertedjustification was a sham , In that regard, see K & M Elec-tronics, 283 NLRB 279 (1987), and cases cited thereinRespondent simply relied on the testimony of Smidt andother witnesses to demonstrate that Bedell had acted in athreatening manner on February 3 I have discreditedthat testimony Respondent had also sought to show thatIt had discharged two employees because of similarthreats made Suffice it to note that even that its attemptto demonstrate that Bedell was not treated in a disparatemanner was badly flawed Among other things, it ap-pears that one of those two employees had engaged in anumber of egregious acts before his employment withRespondent terminated In any event, I need not consid-er the matter of disparate treatment as I have found thatBedell had not, on February 3, assaulted SmidtRespondent raised two collateral defenses, discussed inthe next subsections First, it asserts that DeGrosa was aconfidential employee not protected by the Act andargues that Bedell's activity in support of her claim ofsexual harassment is not protected by the Act because itwas not done in concert with an employee covered bythe Act Secondly, Respondent asserts that the Boardshould defer to the findings of fact made by the arbitra-tor, Respondent does not now assert that the Boardshould defer to the award itselfH DeGrosa's JobRespondent's first witness in support of its contentionthat DeGrosa was a confidential employee was CharlesKaminski, a driver at the Carlstadt terminal and Local641's steward there He testified that she was Dore's pri-vate secretary and that she did work for Sales ManagerDave Hamlin Local 641 represents a separate unit ofabout 23 clerical employees at Carlstadt DeGrosa wasnot in that unitDore testified for Respondent that, when he wasbranch manager at Carlstadt, he hired DeGrosa as a con-fidential secretary, that he told her she was a confidentialsecretary, and that she did work for him and Hamlin Hetestified that she was the only one who had access toemployee personnel files and that she typed all corre-spondence of a confidential nature concerning perform-ance reports, evaluations, and disciplinary actions in ad-dition to her duties involving salesRespondent's office manager at Carlstadt, Mary AnneFish, was not called by Respondent to support its claimthat DeGrosa was a confidential employeeIn rebuttal, DeGrosa testified for the General Counselthat her job title at Carlstadt was sales secretary and dis-patcher In her EEOC charge filed in September 1986,she asserted that she was "terminated from (her) positionas Secretary Dispatcher" As to her job duties, she testi-fied that she spent 4 hours each day in the dispatcher'soffice handling the dispatcher's phone which "rang allday long," that she spent a half hour to an hour each dayhandling "shift calls" from dockmen and that she spentthe remainder of her workday as sales secretary dealingwith salesmen, typing expense checks, preparing bills oflading, typing sales letters and accident reports, and inphotostatmg job applications for mailing to Respondent'sprincipal office She testified that she typed several let-ters that Dore gave her in longhand and that these hadto do with vending machines, yard construction work,and a letter on a general matter, the subject of which shedid not recall She did the filing for sales She deniedthat she did any filing for Dore She testified that theoffice manager of Carlstadt, Mary Anne Fish, Dore, andLocal 641 Steward Kaminski were the only ones whohad keys to a filing cabinet in Dore's office She statesthat she never attended any meetings pertaining tounion-management matters and stated that Mary AnneFish handled everything involved in the preparation of"labor-law information"I credit DeGrosa's detailed testimony There is no pro-bative evidence that she was a confidential employee Itis unnecessary to consider the General Counsel's conten-tion that Bedell's activity would still be protected evenwere DeGrosa a confidential employeeI The Arbitration AwardRespondent placed in evidence an arbitration awarddated August 11, 1988, which denied Bedell's grievancethat Respondent did not have "just cause under the col- YELLOW FREIGHT SYSTEMS327lective bargaining agreement for [his] discharge 9,1General Counsel put in evidence the opening pages ofthe transcript of the arbitration hearing, Respondentplaced in evidence the balanceBedell's attorney at the arbitration hearing made itclear at the outset that he was not there to litigate any ofthe matters involved in Bedell's EEOC charge The issuebefore me•whether Bedell was discriminated against be-cause he assisted DeGrosa as to her EEOC charge andalso filed an EEOC charge on his own behalf•was notpresented to the arbitrator In these circumstances, defer-ral is not warranted See Olin Corp, 268 NLRB 573(1984)Respondent requested that I defer to the credibilityresolutions of the arbitrator It would not be appropriateto do so as the conflicting accounts presented to me forresolution are necessarily enmeshed with the evidencebearing on the EEOC matters To ignore the testimonyas to Bedell's aid to DeGrosa and other EEOC matters isto ignore the whole caseCONCLUSIONS OF LAW1 Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct2 Local 641 is a labor organization as defined in Sec-tion 2(5) of the Act3 As General Counsel established a prima facie casethat Bedell was discharged for discriminatory reasons, asRespondent has not rebutted that showing, as DeGrosawas not a confidential employee and as deferral to thearbitral findings is unwarranted, I conclude that Re-spondent, in discharging Bedell on February 3, 1988,committed an unfair labor practice proscribed by Section8(a)(1) and (3) of the ActREMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find that it should be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe ActThe Respondent having discriminatorily dischargedBedell, it must offer him reinstatement and make himwhole for any loss of earnings and other benefits, com-puted on a quarterly basis from the date of discharge todate of a proper offer of reinstatement, less any net inter-im earnings, as prescribed in F W Woolworth Co, 90NLRB 289 (1950), plus interest as computed in New Ho-rizons for the Retarded, 283 NLRB 1173 (1987)On these findings of fact and conclusions of law andon the entire record, LI issue the following recommend-ed2' Respondent's posthearmg motion that I take judicial notice of a NewJersey Court decision confirming that award is granted, in order that thefull record in that proceeding may be considered That motion and Gen-eral Counsel's statement of opposition are received as AUJ Exh 42 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesORDERThe Respondent, Yellow Freight Systems, Inc , Eliza-beth, New Jersey, its officers, agents, successors, and as-signs, shall1 Cease and desist from(a)Discharging, refusing to reinstate, or otherwise dis-criminating against any employee for having engaged inconcerted activities, protected by the National Labor Re-lations Act(b)In any like or related manner coercing employeesin the exercise of the rights guaranteed them by Section7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer Lonnie Bedell, immediate and full reinstate-ment to his former job or, if that job no longer exists, toa substantially equivalent position, without prejudice tohis seniority or any other rights or privileges previouslyenjoyed, and make him whole for any loss of earningsand other benefits suffered as a result of the discrimina-tion against him, in the manner set forth in the remedysection of the decision(b)Remove from its files any reference to his unlawfuldischarge and notify him in writing that this has beendone and that the discharge will not be used against himin any way(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(d)Post at its terminal in Elizabeth, New Jersey,copies of the attached notice marked "Appendix "3Copies of the notice, on forms !provided by the RegionalDirector for Region 22, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately u'pon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to .employees are customarilyposted Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading Posted by Order of the Nation-al Labor Relations Board" shall read 'Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board" 328DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeWE WILL NOT discharge, refuse to reinstate, or other-wise discriminate against any of you for engaging in con-certed activities, protected by the National Labor Rela-tions ActWE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL offer Lonnie Bedell, immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to his seniority or any other rights or privilegespreviously enjoyed and WE WILL make him whole forany loss of earnings and other benefits resulting from hisdischarge, less any net interim earnings, plus interestWE WILL remove from our files, and WE WILL notifyhim that we have removed from our files any referenceto his discharge and that the discharge will not be usedagainst him in any wayYELLOW FREIGHT SYSTEMS